9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 1 of 10




                                                    9:21-cv-256-DCN-MHC
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 2 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 3 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 4 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 5 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 6 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 7 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 8 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 9 of 10
9:21-cv-00256-DCN-MHC   Date Filed 01/27/21   Entry Number 1   Page 10 of 10
